NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                VICTORIA A. ROAQUIN,
                   Claimant-Appellant,

                             v.

      Eric K. Shinseki, SECRETARY OF VETERANS
                         AFFAIRS,
                    Respondent-Appellee.
                  ______________________

                        2012-7049
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-2917, Judge John J. Farley III.
                ______________________

                  Decided: July 12, 2013
                  ______________________

      VICTORIA A. ROAQUIN, of La Union, Philippines, pro
se.

     CAMERON COHICK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and TODD M. HUGHES, Deputy Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and MEGHAN HERNANDEZ, Attorney,
2                             VICTORIA ROAQUIN   v. SHINSEKI

United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

    Before NEWMAN, LOURIE, and TARANTO, Circuit Judg-
                        es.
PER CURIAM.
                         DECISION
    Victoria Roaquin, whose late husband was a veteran
of the Philippine Commonwealth Army, sought to reopen
her previously denied claim that a service-connected
disability materially contributed to her husband’s death.
The Board of Veterans Appeals found, and the United
States Court of Appeals for Veterans Claims affirmed,
that Ms. Roaquin did not present sufficient new and
material evidence to warrant reopening the claim under
38 U.S.C. § 5108. Because of the limits on this court’s
own jurisdiction to review decisions of the Veterans Court,
we now dismiss Ms. Roaquin’s appeal from the Veterans
Court’s decision.
                       BACKGROUND
    Ms. Roaquin’s late husband, Florentino Roaquin,
served in the Philippine Commonwealth Army during
World War II and peacetime.           At the time of Mr.
Roaquin’s death on July, 25, 1993, he was not receiving
benefits for any service-connected disability. His death
certificate listed the cause of death as respiratory failure,
with a secondary cause of severe bronchopneumonia.
    In August 2003, Ms. Roaquin filed a claim with the
Department of Veterans Affairs (VA) alleging that her
husband died of a service-connected disability and that, as
his surviving spouse, she was entitled to receive VA
benefits. In June 2005, the VA Regional Office denied her
claim, finding no evidence that Mr. Roaquin’s death was
related to his military service. Ms. Roaquin did not file a
VICTORIA ROAQUIN   v. SHINSEKI                            3

Notice of Disagreement challenging the decision, which
thus became final.
     More than two years later, in October 2007, Ms.
Roaquin sought to reopen her claim, adding to the record
her statements that (1) Mr. Roaquin’s peptic ulcer, diag-
nosed and treated in 1986, was entitled to a presumptive
service connection because he had been a prisoner of war,
(2) the peptic ulcer corroborated that his POW experience
weakened his resistance to all kinds of illnesses, and (3)
she believed her husband suffered from post-traumatic
stress disorder from his time as a POW, which contribut-
ed to a heart disorder responsible for the fatal respiratory
failure.   On July 30, 2010, the Board denied Ms.
Roaquin’s attempt to reopen her claim, finding all the
newly submitted evidence either cumulative or not mate-
rial. In particular, the Board deemed Ms. Roaquin’s
statements that either the peptic ulcer or PTSD may have
contributed to her husband’s death to be wholly unsup-
ported by evidence. It concluded that Ms. Roaquin’s new
evidence therefore did not relate to the cause of her hus-
band’s death, and so there was no evidence adequate to
warrant reopening her claim under 38 U.S.C. § 5108. On
appeal, the Veterans Court affirmed that Ms. Roaquin
had failed to present sufficient new and material evidence
to reopen her claim.
    Ms. Roaquin timely petitioned this court for review of
the Veterans Court’s decision.
                         DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is circumscribed by statute. See 38 U.S.C.
§ 7292. We have jurisdiction to decide appeals that
challenge the validity of a decision of the Veterans Court
with respect to a rule of law or the validity of any consti-
tutional provision, statute, or regulation, including any
interpretation of such a source of law. Id. § 7292(d)(1).
We do not have jurisdiction to review a challenge to a
factual determination made by the Veterans Court or a
4                              VICTORIA ROAQUIN   v. SHINSEKI

challenge to a law or regulation as applied to the facts of a
particular case unless the challenge presents a constitu-
tional issue. Id. § 7292(d)(2).
     This appeal falls outside our jurisdiction. The Veter-
an’s Court affirmed the Board’s decision that Ms. Roaquin
failed to present sufficient new and material evidence to
reopen her claim. See id. § 5108 (requiring the Secretary
to reopen the claim “[i]f new and material evidence is
presented”); see also 38 CFR § 3.156(a) (“New and materi-
al evidence can be neither cumulative nor redundant . . .
and must raise a reasonable possibility of substantiating
the claim.”). Ms. Roaquin presents no constitutional or
other legal challenge to that decision.
    At most, Ms. Roaquin disagrees with the Veterans
Court’s factual determination that she failed to present
the required new and material evidence. But the Veter-
ans Court’s factual determinations here, and its applica-
tion of the law to those facts, are not subject to our review.
Accordingly, we have no jurisdiction over this appeal,
which must be dismissed.
    No costs.
                       DISMISSED